DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 9 and 11 – 20 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities: At line 12 the phrase “first sensor” should be “the first sensor”.  At line 14 the phrase “second sensor” should be “the second sensor”.  At line 15 the phrase “second magnetic member” should be “the second magnetic member”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: At line 2 the phrase “second magnetic member” should be “the second magnetic member”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: At line 2 the phrase “second magnetic member” should be “the second magnetic member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear with respect to which element the plurality of sensor elements of the first sensor are disposed in a radially extending line?  It is unclear what is meant by the phrase “”an unsigned absolute position?
Claims 2 – 9 and 11 - 20 are rejected by virtue of their dependency on claim 1.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Koeck et al. (2017/0315146) is cited for its disclosure of an angle based speed sensor device.
Ausserlechner (2017/0241803) is cited for its disclosure of a magnetic position sensor.
Burkhardt et al. (2010/0244815) is cited for its disclosure of a position/displacement measuring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858